Citation Nr: 0012816	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  93-16 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
the lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a decision of July 1992 
by the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 10 percent rating for the veteran's 
spondylolisthesis of the lumbar spine.  The veteran testified 
in support of his claim for an increased rating at a hearing 
held at the RO in June 1994.  In a decision of August 1994, 
the hearing officer increased the rating from 10 percent to 
20 percent.  The Board confirmed the 20 percent rating in a 
decision of May 1997.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 1998, the 
Secretary of the Department of Veterans Affairs (Secretary) 
and the veteran's representative submitted a joint motion to 
vacate the Board's decision and remand the case.  Later that 
month, the Court issued an order granting that motion.  In 
July 1998, the Board remanded the case to the RO for further 
action in accordance with instructions contained in the joint 
motion.  The requested development has since been completed, 
and the case is now before the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.   

2.  The spondylolisthesis of the lumbar spine is not 
productive of severe manifestations of a lumbosacral strain 
such as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

3.  The spondylolisthesis also is not productive of severe 
limitation of motion or moderate intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for spondylolisthesis of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  
The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 20 percent for his low 
back.  He asserts that the disorder has gotten worse and 
causes severe pain.  The Court has held that an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Therefore, the Board finds that the veteran's allegations 
have well grounded this claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The evidence 
includes the veteran's service medical records, and post-
service medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  The Board finds 
that the examination reports contain all findings and all 
medical opinions necessary to assess the severity of the 
veteran's service-connected low back disorder.  The Board 
further notes that the veteran had a personal hearing.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

Another potentially applicable Code is Diagnostic Code 5393.  
Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The Board has considered the full history of the veteran's 
service-connected spondylolisthesis.  The veteran's service 
medical records show that he was treated on several occasions 
for complaints pertaining to his back.  For example, a 
service medical record dated in March 1970 shows that the 
veteran gave a history of injuring his back while doing 
practice jumps at Fort Benning, Georgia.  He said that he was 
seen while he was there, but no specific profile was given.  
He said that he was shipped off to Vietnam before he could 
have adequate treatment.  He also reported that he had back 
pain while in Vietnam due to carrying heavy artillery shells 
every day for over 11 months.  Examination revealed no 
abnormality.  There was no tenderness, spasm, or limited 
range of motion on back movement.  Reflexes were normal.  
Straight leg raising was negative.  It was noted that the 
veteran also claimed that he sometimes had a catch in his 
lower back and could not move.  The veteran was instructed to 
do no bending or lifting for one week.  

Another record dated in March 1970 shows that the veteran 
complained of having pain on sitting or standing for a 
prolonged time.  He had a history of low back pain.  X-rays 
reportedly revealed spondylolisthesis at the L4-5 level.  On 
physical examination, there was positive straight leg raising 
at 45 degrees.  There was no muscle atrophy or decreased 
sensation.  He was placed on a restricted profile.  A service 
orthopedic consultation record dated in April 1970 shows that 
the veteran complained of having low back pain for several 
months.  X-rays were interpreted as being within normal 
limits.  Examination revealed a normal back.  The veteran was 
instructed to perform Williams exercises and given sodium 
salicylate.  

Upon separation from service in April 1970, the veteran filed 
a claim for disability compensation for disabilities 
including an injured back.  The report of a VA examination 
conducted in September 1970 shows that the veteran gave a 
history of hurting his back in service.  An x-ray of the 
spine was interpreted as showing congenital defects of the 
pars interarticularis of the posterior arch of L5 and slight 
narrowing of the lumbosacral space.  On examination, the back 
had normal lordosis.  There was no spasm and no tenderness.  
There was an excellent range of motion with excellent 
bilateral equal straight leg raising.  The diagnosis was 
congenital abnormalities of 5th lumbar body with history of 
low back complaints.  Subsequently, in a rating decision of 
March 1971, the RO granted service connection for 
spondylolisthesis of the lumbar spine with low back pain, 
asymptomatic, and assigned a 10 percent disability rating.  

The report of a disability evaluation examination conducted 
by the VA in September 1972 shows that the veteran complained 
of having pain in the left lower back on prolonged standing 
or sitting.  He said that as a result he could not do his 
regular job as an apprentice carpenter.  On examination, 
there was normal contour and alignment of the back.  The 
veteran claimed slight tenderness in the left iliolumbar 
area.  There was no muscle spasm.  Straight leg raising was 
normal.  The veteran again reported pain on the left 
iliolumbar area.  Hyperextension was normal, Lasegue was 
normal, and Fabere was normal.  There was no atrophy of the 
lower extremities.  The deep tendon reflexes were positive 
bilaterally.  The diagnosis was spondylolisthesis, L5, 
bilateral.  Subsequently, in a rating decision of October 
1972, the RO reduced the rating for the disorder from 10 
percent to noncompensable.  

In July 1974, the veteran requested an increased rating.  A 
VA hospital discharge summary dated in August 1974 shows that 
the veteran was admitted with the chief complaint of low back 
pain.  He said that he did not have any back trouble until 
1968 at which time he injured it during a parachute jump.  He 
said that he hit the ground hard and then laid there 
paralyzed for a while.  He also recounted sustaining a back 
strain in Vietnam, then a motorcycle accident, and then an 
industrial accident.  He said that he could not work since 
1973 because he could not get cleared by a doctor.  He said 
that he had been doing light work such as clerical jobs.  He 
reported having spasms in the upper and middle part of the 
back.  There was no radiation into the lower extremities, 
however, he said that the left buttocks and proximal thigh 
felt numb.  He also reported having severe back pain with 
coughing.  Physical examination revealed that the veteran was 
well developed, well nourished, and well tanned.  He was 
cooperative and in subacute distress.  He maintained a 
slightly flexed position of the back with marked limitation 
of motion in all directions estimated as less than 25 percent 
of normal.  There was no spasm or significant tenderness in 
the back itself.  There was mild left sciatic tenderness.  X-
rays revealed bilateral pars interarticularis defects of L5 
without forward slipping of L5 on S1.  The veteran was 
treated with bed rest on a bed board.  

After being in the hospital six days, he left the ward with a 
girlfriend, and returned inebriated and very belligerent at 
which time he assaulted a nursing assistant.  He was then 
transferred to a locked ward where his behavior was so 
violent that the attending psychiatrist considered evoking 
the legal authority to incarcerate him against his will.  He 
was observed by witnesses to have assaulted another patient.  
Until the time of discharge, he denied being the aggressor in 
that incident, further stating that "four men were required 
to hold me down."  The treating physician noted that this 
was interesting in view of the marked back impairment that 
the veteran portrayed.  After returning from the locked ward 
to the orthopedic ward, his behavior was more civilized with 
no more episodes of violence.  However, his back symptoms 
seemed to wax and wane depending on his mental status.  The 
treating physician ultimately concluded that there was a 
large functional component to the veteran's symptoms.  Bed 
rest, traction, and moist heat were discontinued, and the 
rehabilitative service was requested to mobilize and 
condition the veteran.  At that time, he requested a 
discharge, stating that family problems required his 
attention.  On examination on discharge, he was ambulating 
independently though slowly and with apparent difficulty.  He 
walked with crutches with a short stiff shuffling gait.  His 
back still demonstrated marked limitation of motion with low 
midline tenderness and no spasm.  Objective neurological 
examination of the lower extremities was intact.  The 
examiner indicated that, considering the significant 
functional component of his complaints, the prognosis for 
long term low back pain relief was poor.  The pertinent 
diagnoses were (1) low back pain secondary to symptomatic 
spondylolysis of L5 with marked functional overlay; and (2) 
emotionally unstable, passive aggressive, sociopathic 
personality component.  

Subsequently, in a rating decision of September 1974, the RO 
granted a temporary total disability rating for the of 
hospitalization, and assigned a 10 percent disability rating 
thereafter.  

The veteran was again hospitalized by the VA in November 
1974.  The discharge summary shows that the veteran was 
admitted for an elective application of a body cast to assess 
its affect on pain relief.  Physical examination on admission 
was essentially normal with the exception of low back pain on 
range of motion and tenderness to palpation over the L5-S1 
area.  He was placed in a body cast and discharged.  In a 
decision of March 1975, the RO assigned a temporary total 
disability rating for the period from admission to the 
hospital in November 1974 through January 1, 1975.  

The RO subsequently obtained VA outpatient medical treatment 
records including an orthopedic clinic record dated in 
December 1974 which shows that the veteran was wearing a body 
cast, but reported that he had no relief.  Another record 
dated in January 1975 revealed that the veteran was still 
wearing the body cast, however, it was broken from when the 
police had roughed him up the previous week.  It was noted 
that he wished to go the Henry Ford Hospital for a fusion.  

A hospital discharge summary from the Henry Ford Hospital 
dated in April 1975 shows that the veteran was admitted for 
consultation on low back pain.  On examination, the veteran 
heel and toe walked satisfactorily, but had some paraspinous 
spasm.  He had a very good range of motion with some 
limitation of extension.  Lateral bending was satisfactory.  
Deep tendon reflexes were equal bilaterally and physiologic.  
Muscle strength was good, and sensation was normal.  Straight 
leg raising was essentially normal.  X-rays revealed that he 
had a bilateral spondylolysis at L5-S1 with no 
spondylolisthesis and that he had an occult spina bifida of 
L5.  The impression was low back strain with x-ray evidence 
of spondylolysis without any slip, and occult spina bifida of 
L5.  The veteran was advised that he probably would not 
improve with surgery, but that it was recommended that he 
wear a cast for three months to see whether it helped improve 
his symptomatology.  A follow up record dated in May 1975 
shows that the veteran was again advised to try wearing a 
cast for a month.  The veteran stated that he was going to go 
back to the VA with his thoughts.  

A written statement from the veteran dated in May 1976 shows 
that he had been scheduled for an examination in August 1975, 
but had been unable to appear and which to have it 
rescheduled.  In a written statement dated in November 1978 
the veteran reported that he had been unable to report for a 
scheduled examination, but again requested that another 
examination be scheduled.  He also requested that his rating 
be increased to 100 percent.  In December 1978, the RO wrote 
to the veteran and requested that he submit evidence that 
tended to show an increase in the severity of his disability.  
The veteran did not respond to that request.  

In September 1991, the veteran reported that his back 
disability had worsened and requested that his compensation 
be increased.  The RO denied that request in a decision of 
July 1992, and the veteran subsequently perfected this 
appeal.  A hearing officer increased the rating to 20 percent 
by a decision of August 1994, but the claim remains on appeal 
as veteran did not withdraw it following that increase.   

The evidence pertaining to the severity of the low back 
disorder during the period since the claim for an increased 
rating was received includes the report of a disability 
evaluation examination conducted by the VA in February 1992 
which shows that the veteran reported that he hurt his lumbar 
spine in service in jump school and when he was blown up at 
Hamburger Hill in Vietnam.  He reported having low back pain 
and numbness of the left buttock, left posterior thigh, and 
left foot.  He gave a history of being in a body cast in 
1974, and of using a TENS unit.  He said that recently his 
back seemed to have gone back in place and was not as 
debilitating as before.  On examination, the circumferences 
to the mid thigh were 20 inches bilaterally, and the calves 
were 12 inches bilaterally.  Anterior flexion was to 50 
degrees on the left and 40 degrees on the right.  Rotation 
was to 90 degrees bilaterally.  Flexion was to 110 degrees.  
Posterior extension was to 35 degrees.  There was no spasm.  
The pertinent diagnosis was first degree spondylolisthesis 
L5-S1.  Associated with the examination report is a VA 
radiology report dated in December 1991 which shows that an 
MRI of the lumbar spine was interpreted as showing findings 
including mild degenerative disc disease at L4-5 and L5-S1 
levels with mild Grade I spondylolisthesis at L5-S1.  
Otherwise, there was no evidence for herniated disc or 
significant spinal canal or neural foraminal stenosis.  There 
was minimal bulging of the annulus fibrosis at L4-5 without 
significant spinal canal or neural foraminal stenosis.   

VA outpatient medical treatment records dated in 1991, 1992, 
1993 and 1994 show that the veteran has been treated for 
complaints of back pain on several occasions.  For example, a 
VA orthopedic clinic record dated in January 1994 shows that 
the veteran reported that he had injured his back in jump 
school in 1968 and again in Vietnam in 1969.  He said that he 
was treated with physical therapy with only temporary relief 
of symptoms.  He said that he was working as a paralegal with 
no heavy lifting.  He complained that he now had low back 
pain and numbness of the posterior thigh.  He said that he 
had not had much improvement with a brace.  On examination, 
there was positive heel and toe walking.  Straight leg 
raising was negative bilaterally.  Sensation was intact 
bilaterally.  Motor strength was 4/5 in some muscles groups 
and 5/5 in other groups.  X-rays revealed spondylolysis.  The 
assessment was mechanical LBP? secondary to spondylolysis.  A 
prescription for Tylenol #4 was renewed, and the veteran was 
advised to return in 12 months.  

The veteran testified in support of his claim for an 
increased rating during a hearing held in June 1994.  He said 
that he had received treatment at the VA and had been given a 
brace.  He reported that if that treatment did not ameliorate 
the problem, then they would do a fusion on his back.  The 
veteran also testified that he felt that the most recent VA 
examination had not been very thorough.  He said that he was 
not actually able to bend to 90 degrees.  He also said that 
the back pain affected his social life, including his sex 
life.  He reported that it was extremely uncomfortable to 
move, and it seemed like a nerve got pinched and caused him 
to be frozen.  He said that his back muscles tightened up.  
He also said that he did not like to go out to movies because 
sitting that long intensified the pain and caused his leg to 
become numb.  He reported that he had to move in slow motion 
when getting out of the bed in the morning, but that he got 
some relief from taking a hot shower and a Tylenol IV.  He 
also reported that if he tried to move to quickly, he could 
become immobilized for several days.  He described having 
difficulty after driving.  He said that he was working 40 
hours per week as a paralegal and had been employed for six 
years.  He said that during the previous year he had missed a 
couple of months of work due to his back.    

The report of an examination of the veteran's spine conducted 
by the VA in July 1994 shows that the veteran reported that 
his back had gotten worse.  He said that he wore a rigid 
brace, and that he had been advised to have a fusion.  
Subjectively, he reported having much pain that radiated to 
the left posterior thigh and sometimes to the right.  He also 
reported numbness of the left posterior thigh to the calf and 
to the top of the left foot.  On objective examination, he 
wore a metal brace.  He stood flexed 20 degrees.  The 
shoulders were equal, as were the iliac crests.  The spine 
was straight.  There was some spasm.  Forward flexion was to 
50 degrees and backward extension was to 15 degrees.  Lateral 
flexion was to 30 degrees and was painful both ways.  
Rotation was to 20 degrees bilaterally.  The mid thighs were 
17 inches in diameter on the left and 17.5 on the right.  The 
mid calves were both 13 inches.  Straight leg raising was 
positive at 80 degrees on the left and negative on the right.  
Patrick's, Lasegue's, and Goldthwait's were negative 
bilaterally.  Lumbar spine x-rays revealed degenerative 
arthritis involving the lower lumbar spine with 
spondylolisthesis at L5 and hypertrophic spurring at L5-S1.  
Electromyogram and nerve conduction studies done on the 
veteran in July 1994 were normal.  The final diagnosis was 
Grade I spondylolisthesis of L5/S1 and degenerative arthritis 
of the lumbar spine.  

The report of an examination of the veteran's spine conducted 
by the VA in November 1998 shows that the veteran reported 
that he was employed doing a paralegal job which did not 
involve any hard physical labor.  He complained of having 
constant pain in the lower back, mostly on the left side, 
along with some discomfort in the leg.  He said that the leg 
felt numb sometimes, especially on sitting.  He also said 
that he had to get up and ambulate to feel comfortable.  
Extra activity reportedly seemed to increase the pain.  He 
estimated that the degree of pain was a 5 on a scale of 0 to 
10.  He said that codeine seemed to help only temporarily, 
and that he took it once daily.  He also said that in the 
morning his back was stiff and that at night the pain was 
more intense.  He indicated that sometimes the numbness moved 
from the right to the left side.  The discomfort reportedly 
was tolerable during the day.  

On examination, the veteran walked well with no back brace.  
He had a slow gait with normal heel toe rhythm.  The lumbar 
spine was aligned and straight.  The pelvis was symmetrical, 
and there was no scoliosis or kyphosis.  Muscle tone was good 
and there was no spasm.  There was no step off deformity of 
the spinous process in the lumbar area.  Active motion was 
flexion to 10 degrees with complaint of pain, extension of 0 
degrees with complaint of pain, right and left lateral 
flexion of 10 degrees with complaint of pain, and right and 
left lateral rotation of 0 degrees.  Passive motion was 
flexion to 30 degrees with complaint of pain, extension to 10 
degrees with complaint of pain, right and left lateral 
flexion to 15 degrees with complaint of pain, and rotation to 
10 degrees.  There was no evidence of weakness during the 
examination testing.  There was also no evidence of 
incoordination detected.  The veteran did not give any 
history of flare-ups.  Examination of the lower limbs 
revealed that they were negative for any neurological 
deficiency.  Straight leg raising was to 80 degrees on either 
side with complaint of back pain.  Lasegue's test was 
negative.  There was no weakness of the extensor hallucis 
longus tendon.  X-rays of the spine reportedly showed 
degenerative disease at the L5-S1 level.  There was also 
grade I spondylolisthesis with unilateral spondylolysis.  EMG 
and NCV studies of the left lower extremity and lumbar 
paraspinal muscles were interpreted as being normal.  

The diagnosis was chronic low back pain with degenerative 
disc disease at L5-S1 level and Grade I spondylolisthesis and 
unilateral spondylolysis.  The examiner commented that he had 
reviewed the copy of the remand as well as the veteran's 
claims file prior to the examination.  He indicated that 
there was no evidence of abnormal mobility on forced motion.  
He further noted that the veteran had resistance to move his 
back to an extreme degree that was inconsistent with the 
physical findings.  He also noted that there was no evidence 
of fatigability or weakness during the examination, and no 
history of flare-ups.  

A VA examination report clarification dated in April 1999 
shows that the examiner stated that he could not provide an 
opinion regarding whether there was additional impairment 
following repetitive use as he was unable to observe the 
veteran over a period of time.  He also stated that "There 
is no objective evidence of painful motion such as spasm, 
weakness, or any tenderness."  He further stated that the 
veteran's reaction to the examination was inconsistent from a 
medical point of view and that it could not be construed that 
the veteran's presentation was entirely due to the objective 
findings in the x-rays.  

The report of nerve conduction studies performed by the VA in 
November 1998 shows that the findings/impressions were (1) 
normal conduction studies of left peroneal and sural nerves; 
and (2) normal EMG of left lower extremity and lumbosacral 
paraspinal series.  

Finally, the report of an examination of the veteran's spine 
conducted by the VA in September 1999 shows that the veteran 
was an unemployed paralegal.  He reportedly was able to work, 
but did not have employment at this time.  He alleged that he 
had low back pain that radiated down his leg to his foot and 
was associated with numbness all over his leg.  This was 
localized to the left side.  He said that he had the pain 
since getting out of the military.  He stated that he had 
difficulty standing for prolonged periods of time and had 
numbness.  He denied having any bowel or bladder symptoms.  

On physical examination, the veteran was thin and walked with 
a limp.  He was able to walk on his heels and toes without 
difficulty.  He had 100 percent of expected flexion, lateral 
bending, and rotation.  He had about 80 percent of the 
expected extension of the spine.  There was no pain with 
active or passive range of motion of the spine.  He had 
negative sitting and supine straight leg raising tests.  He 
was able to do a sit up.  He could untie his shoes and move 
about with agility.  He had no limp.  There was no tenderness 
about the spine.  There were multiple small scars on the back 
from lipoma removal.  Neurologic examination revealed that 
L2-S1 motor strength was 5/5.  Sensory was 2/2 with no 
defects.  Deep tendon reflexes were 2+.  The examiner 
reiterated that the spine was not painful with motion.  There 
were no postural abnormalities and he had no objective 
evidence of painful motion, spasm, weakness or tenderness.  
The impression was backache without objective findings.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for the currently 
assigned 20 percent disability rating under Diagnostic Code 
5295.  With respect to the evidence of muscle spasm, the 
Board notes that muscle spasm is the type of symptom 
contemplated under the currently assigned 20 percent rating.  
The evidence shows that the spondylolisthesis of the lumbar 
spine is not productive of severe manifestations such as 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Neither listing of the spine nor a positive Goldthwait's sign 
is reported in any of the medical evidence.  The veteran has 
sometimes had some limitation of range of forward bending of 
the low back, but not to a marked degree with objectively 
supported pathology.  Although there is some evidence of loss 
of lateral motion with degenerative changes and narrowing of 
the joint space, these findings alone are not sufficient to 
justify a higher rating as abnormal mobility on forced motion 
is not noted in any of the medical evidence, and the 
examination report of November 1998 specifically indicates 
that it is not present.  Thus, the findings do not 
demonstrate the presence of a severe lumbosacral strain.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for 
spondylolisthesis of the lumbar spine under Diagnostic Code 
5295 are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  There 
is no credible evidence of severe limitation of motion.  
Although some of the evidence reflects that the veteran 
demonstrated severe limitation of motion during some of the 
examinations, it was noted by the examiner in November 1998 
that the claimed limitation of motion was not consistent with 
the other findings on the examination.  Moreover, the more 
recent examination in September 1999 shows only very slight 
limitation of motion.  Therefore, a higher rating based on 
limitation of motion under Diagnostic Code 5292 is not 
warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and claims that the pain radiates from his spine into 
his lower extremities, there is no evidence of chronic 
neurological involvement of such severity that a higher 
evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rate intervertebral disc syndrome.  
The VA examinations have consistently demonstrated that the 
veteran has few, if any, significant neurological findings.  
The Board also notes that the evidence does not reflect the 
existence of lower extremity neurological deficits such as 
drop foot which might warrant a separate compensable rating.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994).  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability, as there 
currently is no objective evidence (i.e., "adequate 
pathology") supporting the veteran's subjective complaints 
so as to provide a basis for assigning an increased rating 
pursuant to 38 C.F.R. § 4.40.  Characteristic pain on motion, 
of course, is contemplated under Diagnostic Code 5295 even at 
the 10 percent level and, as discussed, the current record 
provides no sound clinical basis to support an evaluation for 
complaints of radiating or sciatic pain under Diagnostic Code 
5293.  The Board also notes that the medical evidence 
specifically indicates that the veteran does not have 
weakened movement, excess fatigability, incoordination, or a 
history of flare-ups.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 20 percent 
for spondylolisthesis of the lumbar spine are not met. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his back disorder has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  He has not recently been hospitalized for 
this injury.  Although he has missed some work in the past 
and is now unemployed, there has been no corroborating 
evidence submitted that the veteran's time lost from work as 
a paralegal was due to his back disorder, or that he is 
unemployable due to this disability.  Neither the VA 
examiners nor the veteran's treating physicians have given an 
opinion as to the employability of the veteran.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 20 percent for spondylolisthesis 
of the lumbar spine is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

